Harwell, Justice
(concurring and dissenting):
I concur in the result reached by the majority opinion inasmuch as it holds the evidence creates a jury issue. I disagree, however, with that portion of the opinion which labels as antiquated our “dog bite” rule enunciated in Mungo v. Bennett, 238 S. C. 79, 119 S. E. (2d) 522 (1961).
Our rule requires that a party injured by a domestic animal who is seeking to recover damages from the animal’s owner must prove that the animal was of a dangerous or vicious nature and that the animal’s owners know or should have known of the dangerous propensity. I believe this rule properly disposes of issues in dog bite cases.
Justice Littlejohn stated that the adoption of S. C. Code Ann. § 15-75-30 (1976) created a paradoxical situation between parents and pet owners. See, McQuaig v. Brown, 270 S. C. 512, 242 S. E. (2d) 688 (1978), (J. Littlejohn concurring), that code section places strict liability on parents of children who intentionally damage another’s property. That law further provides a limit of $1,000 on that liability. The legislature *525did not enact a similar law in regards to domestic animals. Until it does, I believe our common law rule should remain unaltered.